Title: To Benjamin Franklin from George Walton, 20 December 1777
From: Walton, George
To: Franklin, Benjamin


Sir,
Savannah in Georgia, 20 december 1777.
Having but lately returned from Congress, where I have been ever since you left America, and Captain Dunn and Mr. Curlis being about to depart from this State to France, I do myself the honor and pleasure of congratulating you upon the great and signal successes of our arms this campaign. The two defeats of General Bourgyne’s whole army, and the subsequent surrender of it, with its stores of every kind, to our Gates; the bravery of our troops, and the superior slaughter of those of the enemy, at the battles of Brandywine and German-Town; the defeat of Count Donop at Red-bank, and the destruction of the enemy’s shipping in the Delaware; the possession of the passes on that river against the United efforts of the british fleet and army; and General Howe being shut up in Philadelphia, scarce of provisions, and surrounded by conquering troops—I say, surely all these will make up sixes for the King of Prussia. The fate of Howe is surely determined by this time; when I came away the prevailing opinion was, that his safety depended upon his flight. One of our Officers arrived a few days ago; 23 days from Head-Quarters at German-Town, who says, that Gates has joined the Grand Army, and that Philadelphia is completely surrounded; and that from persons who fly from the City, as a pestilence, they learn that horses are killed for food: If this be true, what may we not expect? And it is very probable; for before I came away, it was declared death to be caught in carrying any thing into the City, and punishable by the law martial; and before Congress left Philadelphia, every article of provision was moved out, save a scanty allowance for the Inhabitants. We have just an account of the Syren and two Transports, running aground in Rhode-Island, and of their falling into our hands. The tide of success flows rapidly in our favor.
I have the pleasure to inform you, Sir, that we are in a tolerable state of defence in this state; we have four battalions of foot, one of horse, and one of artillery, and four Gallies: but notwithstanding this force, our neighbors of florida, like the antient goths and vandals upon the Empyreal territories, carry on a plundering war upon our Southern frontiers: but this we are essaying to retort upon them four-fold.
I need not request that if the Gentlemen who will have the honor to present this to you, stand in need of your protection, that they may have it. With my best wishes for your health and happiness, I have the honor to be, Sir, with great esteem and respect, your most Obedient Servant,
Geo Walton.
PS. I forgot to mention that I left Mr. Beach and family perfectly well.
  The honorable Doctor Franklin.
 
Endorsed: George Walton 20 Dec 1777 [in another hand:] from Savannah
